On July 16, 1976, we denied the defendant’s motion for release pending appeal. The defendant has now moved that we state the reasons for our denial of bail.
This case came before us on a Rule 9 motion for release pending appeal. For that reason we did not review the action of the trial justice, but rather heard the motion de novo. The record supplied to us set forth the reasons for the trial justice’s denial of bail pending appeal, and although his findings were not binding on us they were entitled to great weight if supported by competent evidence of probative force. See Quattrocchi v. Langlois, 100 R.I. 741, 219 A.2d 570 (1966). On examination of the record supplied by the parties, we found ourselves in agreement with the trial’justice’s findings that the defendant’s release would pose a threat to the community. Accordingly, we denied the defendant’s motion for release on bail pending appeal.